      Case 01-01139-AMC   Doc 33111-9   Filed 08/26/19   Page 1 of 6




                            EXHIBIT 9

August 31, 1994 Bond Release Finding, Montana Department of State
                             Lands
Case 01-01139-AMC   Doc 33111-9   Filed 08/26/19   Page 2 of 6
Case 01-01139-AMC   Doc 33111-9   Filed 08/26/19   Page 3 of 6
Case 01-01139-AMC   Doc 33111-9   Filed 08/26/19   Page 4 of 6
Case 01-01139-AMC   Doc 33111-9   Filed 08/26/19   Page 5 of 6
Case 01-01139-AMC   Doc 33111-9   Filed 08/26/19   Page 6 of 6
